Case 3:20-cr-30040-SMY Document 4 Filed 03/03/20 Page 1of1 Page ID #22

UNITED STATES DISTRICT COURT

for the
Southern District of Illinois

UNITED STATES OF AMERICA,
Plaintiff

Vv. Case Number: 20-CR-30040-SMY

SARAH A. DELASHMIT,
Defendant

 

SUMMONS IN A CRIMINAL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

Indictment (J Superseding Indictment [1] Information (_] Superseding Information L] Complaint

C] Probation Violation Petition ([] Supervised Release Violation Petition [] Violation Notice [_] Order of Court

 

U.S. Courthouse
Place: 750 Missouri Avenue Courtroom No.: 4
East St. Louis, IL 62201

Before:  sAacistrate Judge Gilbert C. Sison Date and Time: 3/24/2020 at 10:00 A.M.

 

 

 

This offense is briefly described as follows:
Counts 1, 3, 5, and 6: Wire Fraud in violation of 18:1343
Count 2, 4, and 8: Aggravated Identity Theft in violation of 18:1028A(a)(1)
Count 7: Mail Fraud in violation of 18:1341

‘DEFENDANT IS REQUIRED TO REPORT TO THE UNITED STATES PROBATION OFFICE, 650 Missouri Ave., East!
‘St. Louis, IL, TWO HOURS PRIOR TO COURT APPEARANCE,

Du OnE UE KER ee tee ELE U ee eee ee we ere ERE rec EE men me fae Powe se Pecoceeaceug Pisce crcreahategN Mips-focsoay fede}
Date: March 3, 2020 7] A/) / / { Ind VA ff LY VY [ OU j Z \ ( ] I) ly
WA F — ie

SsuIng officer 's signature ~

MARGARET M. ROBERTIE, Clerk of Court

Printed name and title

I declare under penalty of perjury that I have:

C] Executed and returned this summons © Returned this summons unexecuted

Date:

Server's signature

Printed name and title
